[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff and defendant, Sidhu, are both partners in the defendant Gandhi, Inc., a restaurant.
The defendant induced the plaintiff to purchase 50% of the ownership of the restaurant owned by Rashpal Singh for $40,000 CT Page 1456 cash, and a promissory note for $22,500. The plaintiff received a certificate of 5,000 shares of stock on January 3, 1994.
The restaurant showed no profit. Relatives of Mr. Sidhu were seen to be allowed to eat without paying the bill.
On January 28, 1994 the parties entered into an agreement whereby Sidhu agreed to buy out Singh's interest. The plaintiff paid $1500 to the defendant for his share of the bills, pending a closing. The closing never took place. The plaintiff brought suit on April 21, 1994.
Gandhi, Inc. was defaulted on June 17, 1994.
On September 20, 1994, the defendant, Sidhu, was served with a notice to quit, alleging non-payment of rent.
A trial date was set for December 1, 1994. The defendant appeared by his attorney who asked for a continuance, which was denied. Thereupon, the attorney asked to be excused and that a default be entered against the defendant, which was granted.
The court, having heard the plaintiff, it is found for the plaintiff and damages are awarded as follows:
1) As to the Second Count — a breach of fiduciary duty: $50,000; (Sec. 33-320a)
2) As to the Fourth Count — an unfair business practice: $4,000; (Sec. 42-110)
3) As to the Fifth Count — breach of contract: $50,000 and $20,000.
The First Count and the Third Count are dismissed.
Judgment may enter for the plaintiff accordingly.
Robert P. Burns, Judge